Citation Nr: 1814664	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-20 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected lumbar spine, right shoulder and peripheral neuropathy disabilities.

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected lumbar spine disability.

5.  Entitlement to service connection for residuals of a deviated septum.

6.  Entitlement to service connection for a headache disorder.

7.  Entitlement to a rating in excess of 10 percent for peripheral nerve disease of the right lower extremity.

8.  Entitlement to a rating in excess of 10 percent for peripheral nerve disease of the left lower extremity.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to March 1988, with additional service in the Air National Guard.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In September 2017, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  While the Veteran limited his testimony to the issues of entitlement to increased ratings for peripheral neuropathy of the lower extremities, he did not withdraw the remaining issues.  However, given the foregoing, the Board has determined that the hearing request as to these other issues is withdrawn.

The service-connection claim for tinnitus was initially denied in a February 2005 rating decision.  The Veteran did not appeal the February 2005 decision or submit new and material evidence within one year, and the decision thus became final.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

Since that decision, new and material evidence has been associated with the claims file; in particular, VA examination reports show a diagnosis of tinnitus and the Veteran's report of onset in service.  Accordingly, this claim is reopened.

With respect to the claim for service connection for acquired psychiatric disorder, the Board notes that the RO treated this as a claim to reopen, given that the claim was previously denied in a July 2014 rating decision.  However, in October 2014, the Veteran submitted a claim for service connection again, along with a statement with new information not previously of record discussing origin of this disability and raising the matter of entitlement to service connection on a secondary basis.  The Board notes that new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  The Board will accordingly address this claim on a de novo basis.

The issues of entitlement to service connection for an acquired psychiatric disorder, deviated septum, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed February 2005 rating decision, the RO denied the service-connection claim for tinnitus.

2. The evidence received since the February 2005 rating decision relates to an unestablished fact necessary to substantiate the service-connection claim for tinnitus.

3.  The competent and probative evidence of record indicates that the Veteran's tinnitus had its onset in service.

4.  Tension headaches are proximately due to or the result of service-connected degenerative disc disease of the lumbar spine.

5.  The Veteran's peripheral nerve disease of the right lower extremity is manifested by moderately severe incomplete paralysis of the sciatic nerve.

6.  The Veteran's peripheral nerve disease of the left lower extremity is manifested by moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1. The February 2005 rating decision denying service connection for tinnitus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2. New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for tinnitus has been submitted; the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
 
4.  The criteria for entitlement to service connection for tension headaches have been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

5.  The criteria for a 40 percent rating for peripheral nerve disease of the right lower extremity have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8520 (2017).

6.  The criteria for a 40 percent rating for peripheral nerve disease of the left lower extremity have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8520 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C. § 1101.  With respect to the current appeal, this list includes organic disease of the nervous system (including tinnitus).  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease. 38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

A. Tinnitus

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to the claimed tinnitus.

On VA examination in July 1988, the Veteran reported hearing difficulties, particularly in the presence of background noise or during conversation.  No specific complaint related to tinnitus or ringing of the ears was noted on examination.

On VA examination in February 2014, the Veteran reported a very mild intermittent tinnitus that occurred several times per week.  The examiner determined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure, given that he reported onset of tinnitus over the previous 5 years.

On VA examination in May 2015, the same VA examiner again opined that the claimed tinnitus was less likely than not caused by or a result of military noise exposure, given that the Veteran reported onset of tinnitus within the last 5 to 7 years.

In a written statement dated in June 2016, the B.T. wrote that he was stationed with the Veteran from 1981 through 1984, and during that time period the Veteran complained about his hearing and ringing in the ears from working around loud aircraft.  In addition, he was still friends with the Veteran and he still complained of ringing in the ears.

In his March 2017 VA Form 9, Appeal to the Board, the Veteran reported that he was exposed to loud jet engine noise while on active duty for 8 years, and for an additional 20 years while in reserve service.  He was occasionally exposed without hearing protection.  He noted that there were many occasions where this noise exposure caused pain and ringing in his ears, but he was afraid to seek medical care for fear of being reprimanded for not wearing ear protection on the flight line.  He reported that he continued to experience ringing in his ears.

The Board finds the Veteran's reports as to the onset of symptoms in service, as well as the continuity of his symptoms since service, to be credible.  Because tinnitus is a recognized chronic condition for which a layperson's testimony is competent to report symptomatology, the Board finds that both and in-service incurrence and continuity of symptomatology since service, is established.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398   (1995) (flatfeet).

The Board acknowledges the VA examiner's opinions; however, the examiner discussed only the report of remote onset on examination, when in further statements the Veteran has provided a much more complete medical history, noting symptoms in and since service.  The Board accordingly affords this opinion little probative value.

Given that the Veteran competently and credibly reports that he first noticed ringing in his ears in service, and that such ringing in his ears has continued since service, the Board finds that the Veteran's tinnitus had its onset during service and is etiologically related to service.  Service connection for tinnitus is warranted. 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker, 708 F.3d at 1331; Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008); Fountain v. McDonald, 27 Vet. App. 258   (2015).

B.  Headaches

The Veteran's service treatment records reflect occasional complaint of headache, generally associated with cold or upper respiratory infection.

Post-service VA treatment records include occasional complaint of headache.

Private chiropractic treatment records dated from 2011 include assessment of headache, lumbar region dysfunction and intervertebral disc disorder, myalgia and myositis, cervical dysfunction, thoracic region dysfunction, sacral region dysfunction, pelvic and hip dysfunction.

On VA contract examination in September 2017, the Veteran reported that his headaches began approximately 10 years prior.  When the headaches occurred, they were on the sides and back of the head.  He reported that his headaches resolved when he went to the chiropractor for treatment.  

After interview and examination, the examiner diagnosed tension headaches.

The examiner was asked to address whether the Veteran's headaches were at least as likely as not caused by the medication he took for a claimed thyroid condition.   He determined that such a relationship was less likely than not.  In so finding, the examiner noted that the Veteran reported that his headaches began 10 years prior, and that his headache pain was relieved with chiropractic care, consistent with tension headaches. Tension headaches were also referred to as stress headaches and were brought on from tension or stress in the neck and back.  Research had shown chiropractic adjustment to be extremely successful in treating these types of headaches.  The examiner cited to a study from Duke University indicating that the use of spinal manipulation for tension headaches provided almost immediate improvement for tension headaches that began in the neck.  This was consistent with the Veteran's headache complaints.

In this case, the September 2017 VA contract examiner indicated that the Veteran's headaches were caused by tension in his back and neck and relieved with chiropractic treatment.  The record also includes chiropractic treatment records reflecting treatment for lumbar spine and headache complaints.  The Board observes that the Veteran is service-connected for degenerative disc disease of the lumbar spine, and thus the examiner's opinion provides a nexus between the claimed headaches and a service-connected disorder.   There is no contrary opinion of record.

Accordingly, and resolving all reasonable doubt in favor of the Veteran, the Board concludes that tension headaches are the result of service-connected degenerative disc disease of the lumbar spine.  Service connection for tension headaches is therefore warranted. 38 C.F.R. § 3.310. 


II.  Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The Veteran's peripheral nerve disease of the right and left lower extremities are each rated as 10 percent disabling pursuant to the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520.  This diagnostic code provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Private chiropractic treatment record dated in 2011 and 2012 reflect complaint and treatment of leg and foot pain and numbness.  In January 2012, it was noted that the Veteran reported occasional foot pain.  Straight leg raising was positive, and lower extremity muscle strength and deep tendon reflexes were within normal limits.  A February 2012 private chiropractic treatment report reflects that the Veteran presented with complaint of leg pain and intermittent tingling and numbness in the feet.

On VA examination in March 2012, the Veteran reported that he had noticed numbness in the feet since 2007.  Symptoms include bilateral mild intermittent pain, moderate paresthesias, and moderate numbness.

Objectively, muscle strength testing was normal in knee extension, ankle plantar flexion, and ankle dorsiflexion bilaterally.  Deep tendon reflexes were 1+ (hypoactive) in the bilateral knee and ankle.  Sensation was normal in the thighs/knees and lower legs/ankles, but decreased in the feet and toes.

The examiner determined that there was mild incomplete paralysis of the left and right sciatic nerve, the left and right external popliteal nerve, right and left musculocutaneous nerve, anterior tibial nerves, internal popliteal nerves, posterior tibial nerves, and anterior crural nerves.

The examiner noted that VA EMG studies conducted in August 2011 were normal.

The examiner diagnosed peripheral nerve disease, and indicated that the disability did not impact the Veteran's ability to work.

On private chiropractic treatment in November 2012, the Veteran's patellar reflexes were 2+ bilaterally, while Achilles reflexes were 1+ on the left and 2+ on the right.

A May 2013 chiropractic treatment report reflects Achilles reflexes of 0 bilaterally.  Patellar reflex was 2+ (normal) bilaterally.  

A January 2014 private treatment report reflects assessment of neuropathy with decreased sensation to pinprick and decreased reflexes bilaterally.

A May 2015 chiropractic evaluation reflects that heel/toe walk was negative, and a straight-leg raise test was within normal limits.  Plantar and Achilles reflexes were 2+ (normal) bilaterally.  Muscle strength testing was full (+5) for the left and right quadriceps, left and right tibialis anterior, and left and right extensor halicus longus.

On VA lumbar spine examination in May 2015, muscle strength testing was 4/5 for bilateral hip flexion, 5/5 for bilateral knee extension, 4/5 for bilateral ankle plantar flexion, 4/5 for bilateral ankle dorsiflexion, and 4/5 for bilateral great toe extension.   Deep tendon reflexes were 2+ (normal) bilaterally in the knee, but 1+ (hypoactive) bilaterally in the ankle.  Sensation was decreased in the upper anterior thighs and feet and toes, but normal in the thighs/knees and lower legs/ankles.  A straight leg raising test was positive bilaterally.  

The examiner noted that signs and symptoms due to radiculopathy included severe contact pain, moderate intermittent pain, severe paresthesias, and moderate numbness in the bilateral lower extremities.  The examiner determined that there was involvement of the sciatic and femoral nerves bilaterally, and that the severity was moderate.

A VA peripheral nerves exam also conducted in May 2015, the Veteran reported symptoms of severe constant pain in the bilateral lower extremities, moderate intermittent pain, severe paresthesias, and moderate numbness.  

Muscle strength testing was full for bilateral knee extension, but 4/5 for ankle plantar flexion and ankle dorsiflexion.  The Veteran did not have muscle atrophy.  Reflexes were 2+ for the bilateral knee, but 1+ at the bilateral ankle.  Sensation was decreased in the upper anterior thighs and feet/toes, but normal in the thighs/knees and lower legs/ankles.  There were no trophic changes and gait was noted to be normal.  EMG studies showed lumbar radiculopathy L4-5 and L5-S1.

The examiner determined that there was moderately severe incomplete paralysis of the right sciatic nerve, and moderate incomplete paralysis of the left sciatic nerve.  There was moderate incomplete paralysis of the bilateral external popliteal nerve, moderate incomplete paralysis for the musculocutaneous nerve, moderate incomplete paralysis of the bilateral anterior tibial nerve, moderate incomplete paralysis of the bilateral internal popliteal nerve, moderate incomplete paralysis of the bilateral posterior tibial nerve, mild incomplete paralysis of the bilateral anterior crural nerve, mild incomplete paralysis of the bilateral external cutaneous nerve of the thigh, and mild incomplete paralysis of the bilateral ilio-inguinal nerve.

The examiner diagnosed peripheral nerve disease and lumbosacral radiculopathy.  The condition impacted the Veteran's ability to work, in that he had pain, weakness, and difficulty with sitting, standing, driving, walking, bending, twisting, and stairs.

EMG studies from September 2015 were abnormal and documented lumbar radiculopathy, L4-5 and L5-S1.

A January 2016 VA pain consult reflects that the Veteran reported low back pain that radiated to the feet along with neuropathy in the feet.  He indicated that the pain was constant and rated a level of 7 to 8 on a scale to 10.

On VA peripheral nerves examination in September 2016, the Veteran reported a history of persistent waxing and waning back pain with radiating symptoms of shooting pain to his thighs, buttock, and legs, right greater than left.  He also had numbness, tingling, and pain in both feet and ankles.  He indicated that his symptoms had worsened since the previous examination in 2015.  Symptoms attributable to a peripheral nerve condition included mild constant pain of the lower extremities, mild intermittent pain, mild paresthesias, and moderate numbness bilaterally.

Objectively, muscle strength testing revealed normal strength for bilateral knee extension, ankle plantar flexion, and ankle dorsiflexion.  The Veteran did not have muscle atrophy.  Deep tendon reflexes were 1+ (hypoactive) for the knees and ankles.  Sensation was normal for the upper anterior thighs and thighs/knees, but decreased in the bilateral lower leg/ankle and foot/toes.

The examiner identified the impacted nerves and severity:  mild incomplete paralysis of the bilateral sciatic nerve, mild incomplete paralysis of the bilateral musculocutaneous nerve, mild incomplete paralysis of the bilateral anterior tibial nerve, and mild incomplete paralysis of the bilateral posterior tibial nerve.

The examiner diagnosed peripheral neuropathy and indicated that the condition impacted the Veteran's ability to work, in that it was difficult to wear shoes, and walk longer distances.  He had constant pain and numbness in the feet, and his back problems caused interference with normal functioning at work.

In an August 2017 statement, the Veteran's treating physician, Dr. B., indicated that the Veteran was under her care for neuropathy of the bilateral lower extremities.  He had suffered from chronic moderate to severe pain, numbness, and tingling in his left and right lower extremities since 2011.   His treatments included pain medication, physical therapy and chiropractic care.

An August 2017 statement from the Veteran's treating chiropractor reflects his condition was severe, and required treatment for arthritis, headache, cervical spine and hip dysfunction.  She noted that the Veteran also required regular care for his peripheral neuropathy in his lower extremities and feet.

August 2017 statements from the Veteran's friends and coworkers reflect that they had observed the Veteran's difficulties with chronic back pain and neuropathy into the legs and feet.  They reported that he constantly complained of pain and having to sit for 8 hours at work.  He had to wear Crocs instead of regular shoes.  He also came in late, left early, or called in sick frequently due to these disabilities.

During the Veteran's September 2017 Board hearing, he reported that he saw a chiropractor once every 3 weeks.  He indicated that his feet were in moderate to severe pain at all times, and wearing shoes was uncomfortable.

In this case, the Veteran has been assigned 10 percent rating each for his right and left lower extremity peripheral neuropathy.  Based on the foregoing evidence, the Board concludes that the criteria for 40 percent ratings for moderately severe incomplete paralysis of the sciatic nerve for each lower extremity have been more nearly approximated.  In so finding, the Board acknowledges that the evidence has varied.  However, the disability has been shown to be productive of constant reports of pain, weakness, and numbness in the bilateral lower extremities.  Sensation has been consistently diminished, and there have been some motor and reflex abnormalities.  The 2015 VA peripheral nerves examiner specifically found the disability to be productive of moderately severe incomplete paralysis of the right sciatic nerve.  While the examiner indicated only moderate incomplete paralysis of the left sciatic nerve, given the Veteran's report of consistent, similar symptoms in both lower extremities, the examination findings of relatively similar neurological deficits, and the private treatment provider's report of moderate to severe pain and symptoms in each lower extremity, the Board resolves all reasonable doubt in the Veteran's favor and finds that a 40 percent rating is also warranted for the left lower extremity.

However, the Board also finds that a rating in excess of 40 percent for either lower extremity is not warranted.  While strength is diminished, the Veteran has retained strength (4/5) in both lower extremities.  Similarly, reflexes and sensation have been diminished but not completely absent.  In addition, none of the VA examiner has found more than mild to moderately severe incomplete paralysis of the sciatic nerve in either lower extremity.  The Board acknowledges the chiropractor's assessment of "severe" disability; however, this statement was not limited to peripheral neuropathy but to a variety of other joint and musculoskeletal complaints.

In addition, the Board notes that numerous affected nerves of the right and left lower extremities have been identified.  We have considered whether higher or separate rating under any other applicable code.  However, none of the other identified nerves have been shown to involve more than moderate incomplete paralysis.  As to whether a separate rating based upon another affected nerve would constitute improper pyramiding, separate disability ratings may only be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition, i.e. pyramiding.  See Esteban v. Brown, 6 Vet. App. 259, 262   (1994).  In this case, the 40 percent ratings assigned contemplate pain, numbness and weakness in the lower extremities.  Accordingly, the Board finds that a separate rating for other involved nerves of the lower extremities would be based on overlapping or duplicate symptomatology.  Accordingly, the Board finds that separate ratings for the other identified nerves are not warranted.

For the foregoing reasons, the Board concludes that 40 percent ratings, but no higher, for peripheral neuropathy of the right and lower extremities are warranted.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

In sum, there is no basis for staged ratings of the Veteran's service-connected disabilities, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that uniform, 40 percent ratings each for peripheral neuropathy of the right and left lower extremities were warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The service-connection claim for tinnitus is reopened.

Service connection for tinnitus is granted.

Service connection for tension headaches is granted.

A 40 percent rating for peripheral nerve disease of the right lower extremity is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A 40 percent rating for peripheral nerve disease of the left lower extremity is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



REMAND

Although the Board regrets the delay, upon review of the claims file, the Board believes that additional development on the remaining claims is warranted.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon v. Nicholson, 20 Vet. App.  79, 83 (2006).  

Moreover, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).

Sleep Apnea

The Veteran contends that his sleep apnea had its onset in service or is secondary to service-connected disability.  In his December 2016 notice of disagreement, the Veteran expressed that his sleep apnea may be due to his claimed deviated septum or his service-connected degenerative disc disease of the lower back.  He submitted medical articles regarding connections sleep apnea and spinal cord injury and as well as sleep apnea and a deviated septum.

He also reported in a December 2016 statement that his wife notice snoring and symptoms of sleep apnea while he was in service.  Also of record is an August 2016 statement from the Veteran's spouse, who wrote that they were married in 1983 while was on active duty, and she observed him having difficulty breathing while sleeping on a regular basis.  She expressed her opinion, as a registered nurse, that the Veteran was most likely suffering from sleep apnea in service.

Post-service VA treatment records reflect that the Veteran was diagnosed with obstructive sleep apnea on polysomnogram in May 2016.

Given that the evidence of record suggests potential relationship between the Veteran's sleep apnea and service or service-connected disability, the Board finds that an examination with medical opinion based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale would be helpful in resolving the claim for service connection.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Deviated Septum

The Veteran contends that his deviated septum is the result of an in-service injury that occurred in July 1981, at the same time he suffered from a laceration of his lower lip from injury from a spring loaded tow handle of a ground power unit.  He received medical treatment for his lip so nothing was noted about his nose.  He indicated that he was told about the problem in 1988 and underwent surgery in 1991.  

The Veteran's service treatment records do include a July 1981 report noting that the Veteran was struck in the mouth by a metal handle and suffered from a laceration of the lower lip.  There is no notation with respect to the nose or nasal injury.

A November 1991 National Guard enlistment report of medical history reflects that the Veteran underwent deviated septum operation the previous year.

A post-service September 2004 VA treatment report reflects a past medical history of deviated nasal septum with surgery in 1990.

The Veteran has not been afforded a VA examination pertaining to the claimed deviated septum.  Given that the evidence of record indicates a potential onset of disability in service, the Board finds that an examination with medical opinion based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale would be helpful in resolving the claim for service connection.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Psychiatric Disorder

The Veteran contends that he is entitled to service connection for a psychiatric disorder, as he believes that the disability had its onset in service related to stressful in-service duties, or is secondary to the pain and physical limitations stemming from his service connected lumbar spine, right shoulder, and peripheral neuropathy disabilities.

The Veteran's post-service VA treatment records reflect assessment of depression and anxiety.  On treatment in December 2015, the Veteran reported that his chronic back pain had resulted in increased depression and anxiety during the past few months.

The Veteran was afforded a VA mental disorders contract examination in March 2017, at which time he was diagnosed with depressive disorder and anxiety disorder not otherwise specified.  The examiner opined that the Veteran's psychiatric disorders were not proximately due to or the result of his service-connected conditions.  In so finding, the examiner noted that the Veteran's disorders began subsequent to the service-connected conditions identified as the antecedent conditions (spinal and joint injury and pain), but is not related to that condition either as a means of coping with the condition or as a psychological reaction to the condition.  Rather, the current disorder was a separate disorder and unrelated to it.  Therefore, there was no nexus between the service-connected conditions and the current mental health disorder.

In addition to not offering any rationale for the opinion expressed, the examiner did not provide an opinion as to whether the Veteran's service-connected disability aggravated the claimed psychiatric disorder.  In addition, the examiner offered no opinion as to whether the Veteran's psychiatric disorder had its onset in or is otherwise related to service.

Given the foregoing, the Board finds that an additional examination with medical opinion based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale would be helpful in resolving the claim for service connection.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; Barr, 21 Vet. App. at 312.

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in associating with the claims folder updated treatment records, including any outstanding VA treatment records.

2.  Refer the electronic claims file to an appropriate medical professional for opinion pertaining to the claimed sleep apnea. The entire claims file must be made available to the designated examiner.  If additional examination is deemed necessary, one should be provided.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed sleep apnea:

(1) had its onset in service or is otherwise medically related to service, to include the Veteran's report of nasal trauma/deviated septum therein; or

(2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by a service connected disability, to specifically include lumbar spine disability.  

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner is asked to consider and address the Veteran's and the lay witness statements regarding the onset of sleep difficulties in service.  The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  The examiner should also address the medical articles submitted from the Veteran discussing potential relationship between sleep apnea and spinal cord injuries or a deviated septum.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed deviated septum.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination, and elicit from the Veteran a detailed medical history.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed deviated septum had its onset in service or is otherwise medically related to service, to include the Veteran's report of nasal trauma therein.  In providing the requested opinion, the examiner is asked to consider and address the reports noting surgery for deviated septum approximately 2 years after discharge from service.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed acquired psychiatric disorder.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination, and elicit from the Veteran a detailed medical history.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's psychiatric disorder

(1) had its onset in service or is otherwise medically related to service; or

(2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by a service connected disability, to specifically include his lumbar spine, right shoulder and peripheral nerve disabilities and any pain and physical limitations stemming from these disabilities.  

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

5. After completing any additional notification or development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


